Citation Nr: 0323768	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

Entitlement to service connection for a left hip disorder.

Entitlement to service connection for pseudofolliculitis 
barbae.  


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel









INTRODUCTION

The veteran served on active duty from September 1981 to 
August 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the RO in Roanoke, 
Virginia, which denied service connection for a left hip 
disorder and pseudofolliculitis barbae.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a left hip disorder and pseudofolliculitis barbae and the 
VA has made reasonable efforts to develop such evidence.

2.  A left hip disorder is not a disorder of service origin 
or attributable to any incident therein.

3.  Pseudofolliculitis barbae is not a disorder of service 
origin or attributable to any incident therein.


CONCLUSION OF LAW

A left hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.309 (2002).

Pseudofolliculitis barbae was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.309 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has been notified of evidence required to 
substantiate the claim.  The Board concludes that discussions 
as contained in the May 2002 rating decision, in the July 
2002 statement of the case and VA letters to the veteran 
dated in June 2000, July 2000, December 2001, March 2002 and 
July 2002 have provided the veteran with sufficient 
information regarding the applicable regulations.  The 
veteran has submitted written arguments.  The rating decision 
and statement of the case provided notice to the veteran of 
what was revealed by the evidence of record.  Additionally, 
these documents notified him why this evidence was 
insufficient to award the benefit sought.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Factual Background

The veteran served on active duty from September 1981 and 
August 1992.

Service medical records show that on medical examination 
performed for enlistment purposes in March 1981, the 
veteran's face, skin and lower extremities were listed as 
normal.  In a report of medical history dated March 1981, he 
denied a history of skin disease or painful joints.  
Treatment notes dated June 1982 to September 1986 show 
continuous treatment for pseudofolliculitis barbae.  In a 
treatment note dated June 1982 he was diagnosed with 
pseudofolliculitis barbae.  In a treatment note dated August 
1982, he reported that he could not shave due to redness, 
irritation and minimal bumps.  

In August 1982, the veteran presented with complaints of an 
abrasion of his right hip.  The examiner noted that the 
abrasion was healing well.  

A physical profile board proceeding from May 1983, stated 
that the veteran's physical defects included ingrown neck and 
facial hairs.  It was noted that a clean-shaven appearance 
was not possible and he was instructed to avoid using a razor 
when shaving.  In November 1983, the veteran underwent a 
physical prior to entering airborne training.  His face, skin 
and lower extremities were listed as normal.  The examiner 
noted a pertinent diagnosis of pseudofolliculitis barbae.  In 
a report of medical history dated November 1983, the veteran 
denied a history of skin disease or painful joints.  

In July 1989, the veteran underwent another airborne 
physical.  His face, skin and lower extremities were all 
listed as normal and he denied a history of skin disease or 
painful joints.  In a treatment note dated October 1991, he 
presented with complaints of right hip pain.  He reported 
that he hit his hip on a parachute-landing fall.  A muscle 
strain and bruising were noted.  The diagnosis was a 
contusion.  In a report of medical history dated March 1992 
and performed for purposes of expiration of term of service 
(ETS), he denied of history of skin disease or painful 
joints.  In an addendum dated August 1992, he reported that 
he had a left hip injury from parachuting in 1989.  He noted 
no problems except for soft tissue depression post to greater 
trochanter, which the examiner noted was consistent with an 
August 1992 examination.  During the August 1992 examination 
the veteran reported a bad injury to his left hip from 
parachuting and specifically noted no real problems but 
wanted it documented in the records.  The diagnosis was 
previous muscle injury.        

Post-service, in May 2000, an X-ray study of the veteran's 
left hip was obtained.  The diagnostic impression was normal 
radiographs of the left hip.  

In a statement received from the veteran dated March 2002, he 
reported that he was injured during a parachute fall when he 
landed on a large rock in a drop zone.  At times he 
experienced serious pain and numbness in his hip.  

In June 2002 the veteran submitted a notice of disagreement.  
In it, he indicated that he experienced pain in his left hip 
when he sat and he could not walk for approximately three 
days after his parachute injury.  He further reported that 
his face was still bruised from constant shaving.  

In the veteran's substantive appeal submitted in July 2002, 
he noted that he was appealing the issues of service 
connection for a left hip disorder and pseudofolliculitis 
barbae.  He reported pain in his left hip for the past 9 
years when he ran or walked.  The pain increased in cold 
temperature.  He felt his face was scarred for life because 
he had to shave over large bumps.     

Analysis

The veteran contends that he incurred a left hip disorder and 
pseudofolliculitis barbae in service.  Service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).

Left Hip Disorder

The veteran claims service connection for a left hip 
disorder, which he asserts, was incurred during military 
service.  Service medical records show that the only report 
of an injury of the veteran's left hip was in an addendum to 
a report of medical history dated August 1992.  The veteran 
reported a left hip injury from parachuting in 1989 and noted 
no real problems.  The diagnosis was previous muscle injury.     

The only post service medical record showing treatment for a 
left hip disorder is a May 2000 X-ray study of the left hip, 
which reported a diagnosis of normal radiographs of the left 
hip.  

In summary, the veteran has not submitted evidence to 
demonstrate continuity of symptomatology since service, and 
has not submitted medical evidence demonstrating that the 
current left hip disorder is linked to service.  Although the 
veteran has asserted that he incurred a left hip disorder 
during his active service, as a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As there is no medical evidence, which demonstrates that the 
veteran suffers from a left hip disorder as a result of 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left hip disorder.   Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Pseudofolliculitis barbae

The veteran claims service connection for pseudofolliculitis 
barbae, which he asserts, was incurred during military 
service.  Service medical records show that he underwent 
continuing treatment for pseudofolliculitis barbae from June 
1982 to September 1986.  For the remaining 6 years of 
service, the records are silent for treatment of 
pseudofolliculitis barbae.  There are no post service medical 
records, which reflect treatment for pseudofolliculitis 
barbae   

In summary, the veteran has not submitted evidence to 
demonstrate continuity of symptomatology since service, and 
has not submitted medical evidence demonstrating that 
pseudofolliculitis barbae is linked to service.  Although the 
veteran has asserted that he incurred pseudofolliculitis 
barbae during his active service, as a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As there is no medical evidence, which demonstrates that the 
veteran suffers from pseudofolliculitis barbae as a result of 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for pseudofolliculitis barbae.   Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to service connection for pseudofolliculitis 
barbae is denied.




____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



